SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrant [ X ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 FIRST OPPORTUNITY FUND, INC. (Name of Registrant as Specified In Its Charter) Stephen C. Miller 2344 Spruce Street, Suite A Boulder, Colorado 80302 (303) 442-2156 (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transactions applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identity the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: FIRST OPPORTUNITY FUND, INC. [Missing Graphic Reference] 2344 Spruce Street Suite A Boulder, Colorado80302 www.firstopportunityfund.com March 31, Dear Fellow Stockholder, You are invited to attend the 2010 Annual Meeting of Stockholders of First Opportunity Fund, Inc. (the “Fund”), which will be held on May 3, 2010 at 9:00 a.m. Mountain Daylight Time (local time), at the St. Julien Hotel, 900 Walnut Street, Boulder, Colorado.Details of the business to be presented at the meeting can be found in the accompanying Notice of Annual Meeting and Proxy Statement.This is a very important meeting at which the Fund's board of directors (the “Board”) is asking you to approve significant, and we believe, positive changes to the Fund. Since the Fund’s inception in 1986, Wellington Management Company, LLP (“Wellington Management”) has served as the Fund’s investment adviser. During this time, the Board believes that the Fund has delivered a strong track record of performance relative to its peer groups and the relevant indices. At past meetings, members of the Board have discussed various ways of increasing the potential future returns of the Fund including investing in hedge funds. As a consequence of these discussions, ultimately the Board concluded that stockholder value could be enhanced by investing a significant portion of the Fund’s assets in hedge funds, in particular, some hedge funds sponsored by Wellington Hedge Management, LLC (“WHM”) (an indirect wholly owned subsidiary of Wellington Management) and advised by Wellington Management (the “WHM Hedge Funds”).In order to accommodate investing in any WHM Hedge Fund, the Fund must change its investment adviser to an entity or entities that are not affiliated with the current investment adviser, Wellington Management. Accordingly, you are being asked to approve new investment advisory agreements for the Fund.
